932 F.2d 1273
Jessie TERRY, Appellant,v.C. YOUNG, Deputy Sheriff, Rison, Arkansas;  Joe P. King,Sheriff, Rison, Arkansas;  Jack Rogers, DeputySheriff, Rison, Arkansas, Appellees.
No. 90-2709.
United States Court of Appeals,Eighth Circuit.
Submitted May 13, 1991.Decided May 17, 1991.Rehearing and Rehearing En Banc DeniedJuly 9, 1991.

Appeal from the United States District Court for the Eastern District of Arkansas;  Susan Webber Wright, Judge.
Jessie Terry, pro se.
David M. Fuqua and James D. Lawson, North Little Rock, Ark., for appellees.
Before McMILLIAN, FAGG and MAGILL, Circuit Judges.
PER CURIAM.


1
Jessie Terry appeals the district court's1 order granting summary judgment to a sheriff and two deputies, who Terry alleged in his 42 U.S.C. Sec. 1983 action beat him in a courtroom during his criminal trial and then denied him medical care.  We affirm.


2
We agree with the district court that based on the unrefuted facts in one of the deputy's affidavit, defendants were entitled to judgment as a matter of law.  See Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986) (nonmoving party must go beyond pleadings and by own affidavits or otherwise designate specific facts showing genuine issue for trial).  This court need not consider the evidence and issues raised by Terry for the first time on appeal.  See Minnesota Fed'n of Teachers v. Randall, 891 F.2d 1354, 1359 n. 9 (8th Cir.1989) (unfair to reverse district court on evidence it had no opportunity to consider);  Hall v. Board of School Comm'rs, 681 F.2d 965, 970 (5th Cir. Unit B 1982) (court will not consider for first time on appeal issue requiring development of factual issues).


3
Accordingly, we affirm.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas